Citation Nr: 9916838	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals, right 
navicular fusion (non-union), currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to November 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued a 30 percent evaluation 
for a service-connected right wrist fracture.  A notice of 
disagreement was received in December 1994, and a statement 
of the case was issued in January 1995.  A substantive appeal 
was filed in February 1995.  In an April 1995 hearing 
officer's decision, it was determined that clear and 
unmistakable error was involved in prior rating decisions 
which failed to grant a 40 percent evaluation for the 
veteran's right wrist fusion; the disability evaluation was 
retroactively increased accordingly.  The Board, in September 
1998, remanded the case for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right navicular fusion is 
manifested by ankylosis at 0 degrees, complaints of 
tenderness on palpation, and swelling, but unfavorable 
ankylosis of the right wrist is not shown.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for residuals, right navicular fusion (non-union) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. 5107(a). The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased raring.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 38 
U.S.C.A. 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available and therefore no further assistance to the 
veteran with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. 1155; 38 C.F.R. 4.1.  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. 4.7.

The veteran was first granted service connection for right 
wrist fusion in May 1991 and was assessed a 10 percent 
evaluation.  This evaluation was increased to 30 percent in a 
rating decision dated December 1991 and as noted above the 
evaluation was increased to 40 percent in an April 1995 
hearing officer decision.  The veteran contends that the 
evaluation does not adequately reflect the current severity 
of his wrist symptomatology.  He asserts that the evaluation 
should be increased based on the fact that his disability 
causes tenderness to palpation, swelling, and limited range 
of motion.

In evaluating the veteran's claim for an evaluation in excess 
of 40 percent for his right navicular fusion, the Board 
considers the relevant evidence of record as compared to the 
criteria in the VA Rating Schedule.  The veteran's right 
navicular fusion is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 as the major extremity.  Under this code 
ankylosis of the wrist, in an unfavorable position, i.e. in 
any degree of palmar flexion, or with ulnar or radial 
deviation, will be rated as 50 percent disabling for the 
major extremity.  This is the highest rating assignable under 
this code.  Ankylosis in any other position, except favorable 
will be rated as 40 percent disabling for the major 
extremity.  Ankylosis in a favorable position, i.e. in 20 to 
30 degree dorsiflexion will be rated as 30 percent disabling 
for the major extremity.  38 C.F.R. Part 4, Code 5214 (1998).  
The Board notes here that extremely unfavorable ankylosis 
will be rated as loss of use of the hand and will be rated as 
70 percent disabling for the major extremity and as 60 
percent for the minor extremity.  38 C.F.R. Part 4, Code 5125 
(1998).

The case was remanded in September 1998, in part, so that a 
VA examination could be conducted.  The veteran was afforded 
a VA examination in January 1999 which showed that the 
veteran's right wrist, his major extremity, was fused at 0 
degrees extension with no motion in any plane.  Grip strength 
was 4/5, pinch strength 4/5, APB 5/5 and first DI 4/5.  There 
was no x-ray indication of arthritis.  The veteran's 
subjective complaints were right hand and wrist pain, 
swelling, fatigue, and flare-up pain daily with variable 
duration.  The veteran takes no medication other than 
Tylenol.  The diagnosis was right wrist fusion stable with 
tenosynovitis.  The examiner noted that removal of the 
retained hardware from the fusion may help the veteran's 
tendonitis.

A private outpatient treatment report from Trinity 
Orthopaedics dated October 1998 indicated that the veteran 
reported having some progressive pain in both wrists over the 
last several years, numbness in both his hands which radiate 
to his digits, and difficulty holding the steering wheel of 
the bus or holding a book without any pain, burning, or 
numbness.  Upon examination the examiner noted that the 
veteran's right wrist was fused and there was a prominence 
along the scar where the plate was located with tenderness to 
palpation.  The veteran had swelling and tenderness along the 
extensor compartment, especially the first extensor 
compartment.  He had a positive Tinel sign bilaterally at the 
wrist.  The x-rays showed the old fusion sight on the right 
wrist and prominence of the hardware.  There was no evidence 
of a non-union.  The examiner's impression was bilateral 
carpal tunnel syndrome as well as extensor tenosynovitis.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of the 40 percent for the veteran's service-
connected right navicular fusion.  There is no evidence to 
show that the veteran's right wrist is unfavorably ankylosed 
as the VA examination showed the right wrist fused at 0 
degrees with no motion in any plane.  The evidence is against 
a finding that the veteran's right wrist is ankylosed 
unfavorably in any degree of palmar flexion, or with ulnar or 
radial deviation which would warrant an evaluation in excess 
of 40 percent under Diagnostic Code 5214.  There does appear 
to be symptomatology which is due to the bilateral carpal 
tunnel syndrome, but it is only the impairment due to the 
service-connected disability which is for consideration.

In reaching this decision the Board emphasizes that it does 
not doubt the veteran's assertions regarding symptoms nor 
does it doubt his sincerity in advancing his right navicular 
fusion claim.  However, the disability picture attributable 
to his right wrist ankylosis does not meet or more nearly 
approximate the criteria for a higher rating as the fusion of 
the wrist at 0 degrees clearly falls within the criteria for 
the current 40 percent rating.

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
favorable resolution of the veteran's appeal.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

